DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of U.S. Patent No. 9,744,339.  Although the claims at issue are not identical, they are not patentably distinct from each other because the patented claims are narrower than the application claims and therefore the application claims would necessarily infringe on the patented claims.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of U.S. Patent No. 10,653,874.  Although the claims at issue are not identical, they are not patentably distinct from each other because the patented claims are narrower than the application claims and therefore the application claims would necessarily infringe on the patented claims.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim(s) 1-4, 6-9, and 12-19 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by O’Sullivan, U.S. 2007/0225701 (hereinafter O’Sullivan).
Regarding claims 1, 8, 9, 12-15, and 18-19, O’Sullivan discloses (note figs. 1 and 9a-b; paragraphs 87-88) an elongated element (12) for manipulating an esophagus (see abstract) comprising: a proximal and distal end; and a proximal and distal ‘portion’, wherein the distal portion comprises a ‘manipulation section’ necessarily having a ‘substantially two-dimensional’ configuration defined by adjacent ‘deviations’ extending laterally and ‘substantially equidistantly’ beyond alternating sides of a ‘path’ (represented as an imagined straight line/axis overlayed in fig. 9b that corresponds to the linear configuration in fig. 1) of the elongated element in the claimed manner (see fig. 9b), and wherein the manipulation section has a width and rigidity sufficient to move (and necessarily slightly flatten) the esophagus (see fig. 9b). 
Regarding claims 2 and 17, O’Sullivan discloses (see above) an elongated element wherein the proximal and distal portions necessarily have a ‘substantially solid structure’.
Regarding claim 3, O’Sullivan discloses (see above) an elongated element wherein the distal portion is radiopaque (see 27’s).
Regarding claims 4 and 16, O’Sullivan discloses (see above) an elongated element wherein the proximal and distal potion comprise a wire (64a-b – note fig. 5).
Regarding claim 6, O’Sullivan discloses (see above) an elongated element wherein the manipulation section comprises a shape memory alloy (note use of Nitinol - paragraph 51).
Regarding claim 7, O’Sullivan discloses (see above) an elongated element wherein the deviations necessarily impart the manipulation section with a shape of a ‘waveform’ (see fig. 9b).

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claim 5, 10, 11, and 20 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over O’Sullivan.
Regarding claims 5, 10, 11, and 20, O’Sullivan discloses (see above) an elongate element having a distal portion with a manipulation section for manipulating an esophagus.  However, O’Sullivan fails to explicitly disclose that the elongated element has the claimed width and diameter.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to have modified the dimensions of the elongate element accordingly, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.  Furthermore, such a modification would have involved a mere change in the size of a component, which is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).

Response to Arguments
Applicant’s arguments, filed April 18, 2022, with respect to the rejections under 35 USC 112(1) have been fully considered and are persuasive.  Therefore, the corresponding rejections have been withdrawn.  However, it should be noted that Applicant is relying solely on the cited figures for implicit support of the “substantially equidistantly” limitation, and that without explicit support for this specific limitation Examiner will rely on the broadest reasonable interpretation.
Applicant's remaining arguments have been fully considered but they are not persuasive.  Regarding Applicant’s argument that O’Sullivan only teaches an apparatus having a single deviation extending beyond a curved path, Examiner respectfully disagrees and maintains that O’Sullivan could be described in the claimed manner.  More specifically, Examiner asserts that fig. 9b is noticeably more curved than fig. 9a (compare end-point positions in the figures - this increased curvature indicates that apparatus deviates in both directions), and that fig. 9b is even more noticeably curved than the linear ‘path’ depicted in fig. 1 (Applicant is encouraged to visualize a straight line/axis from fig. 1 being superimposed in fig. 9b - the ‘linear path of the element’ is being interpreted as a straight axis depicting a path of the apparatus through the esophagus without any deformation).  As noted previously, Examiner maintains that the claims have been met as they are currently written due to the breadth of limitations such as ‘manipulation section,’ ‘deviation,’ ‘substantially equidistantly,’ and ‘linear or curvilinear path of the elongated element’ (see above rejections for interpretation).  Using this ‘path’ interpretation, Examiner asserts that the apparatus deviates ‘substantially equidistantly’ beyond alternating sides of said path, even if the radius of curvature of each deviation is different.  Therefore, Examiner maintains that the claims have still been met by O’Sullivan, as seen above.    

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS ANTHONY GIULIANI whose telephone number is (571)270-3202. The examiner can normally be reached Mon - Fri 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joanne Hoffman can be reached on 303-297-4276. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THOMAS A GIULIANI/Primary Examiner, Art Unit 3794